Allowable Subject Matter

Claims 1-15 are allowed in light of the amendment filed on 03/12/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
With respect to claim 1, “A cruise path generating method for a combined robot, the combined robot comprising a self-moving robot and a functional module coupled with the self-moving robot, wherein the combined robot walks in a working region, and the functional module includes one or more submodules including a security module, a humidification module and a purification module, the cruise path generating method comprising: providing or generating a working map of the working region of the self-moving robot; marking a target point on the working map; planning an operating path from a starting point to the target point according to a location of the target point in the working map to generate a planned path; the combined robot beginning to walk 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B